Citation Nr: 0323009	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  98-05 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including skin disability due to an undiagnosed illness.

2.  Entitlement to service connection for a lung disability, 
including lung disability due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, 
dizziness, and lightheadedness, including pertinent 
disability due to an undiagnosed illness.

4.  Entitlement to service connection for arthralgia of 
multiple joints and myalgia of muscles, including pertinent 
disability due to an undiagnosed illness

5.  Entitlement to service connection for stomach problems, 
including stomach disability due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


REMAND

On October 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  First, obtain the veteran's Army 
National Guard service medical records 
from the Military Department of Arkansas, 
Office of the Adjutant General, North 
Little Rock, Arkansas 72199-9600.  If 
these records have been transferred to 
another agency, such at the National 
Personnel Records Center, in St. Louis, 
Missouri, please obtain these records 
from that institution.

2.  After the above-requested records 
have been obtained and added to the 
claims folder, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded dermatology, 
neurology and gastrointestinal 
examinations.  Send the claims folder to 
the examiners for review.  The examiners 
should be asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiners should review the results 
of any testing prior to completion of the 
reports.  

The examiner(s) should identify and diagnose any 
pertinent disabilities.  Specifically, it should be 
clarified whether the veteran has psoriasis, 
dermatitis, hyperhidrosis, cluster headaches, 
esophagitis and/or hiatal hernia .  It should be 
indicated whether any diagnosed illness is more 
likely, less likely, or as likely as not related to 
the veteran's military service.  If the veteran is 
now suffering from manifestations and symptoms but 
they can not be classified as an illness or 
disability, the examiners should state as such.
The examiner(s) should provide comprehensive 
reports including complete rationales for all 
conclusions reached.  If further testing or 
examination by other specialists is deemed 
necessary, such testing or examination is to be 
accomplished.

3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





